Exhibit 10.1

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN

(AS ADOPTED EFFECTIVE JUNE 12, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1.

  

INTRODUCTION

   1

ARTICLE 2.

   ADMINISTRATION    1

2.1

   Committee Composition    1

2.2

   Committee Responsibilities    1

2.3

   Committee for Non-Officer Grants    2

ARTICLE 3.

   SHARES AVAILABLE FOR GRANTS    2

3.1

   Basic Limitation    2

3.2

   Shares Returned to Reserve    2

3.3

   Dividend Equivalents    2

ARTICLE 4.

   ELIGIBILITY    2

ARTICLE 5.

   OPTIONS    2

5.1

   Stock Option Agreement    2

5.2

   Number of Shares    3

5.3

   Exercise Price    3

5.4

   Exercisability and Term    3

5.5

   Modification or Assumption of Options    3

5.6

   Buyout Provisions    3

ARTICLE 6.

   PAYMENT FOR OPTION SHARES    3

6.1

   General Rule    3

6.2

   Surrender of Stock    3

6.3

   Net Exercise    3

6.4

   Exercise/Sale    4

6.5

   Other Forms of Payment    4

ARTICLE 7.

   RESTRICTED SHARES    4

7.1

   Restricted Stock Agreement    4

7.2

   Payment for Awards    4

7.3

   Vesting Conditions    4

7.4

   Voting and Dividend Rights    4

ARTICLE 8.

   STOCK UNITS    4

8.1

   Stock Unit Agreement    4

8.2

   Payment for Awards    5

8.3

   Vesting Conditions    5

8.4

   Voting and Dividend Rights    5

8.5

   Form and Time of Settlement of Stock Units    5

8.6

   Death of Recipient    5

8.7

   Creditors’ Rights    5

 

i



--------------------------------------------------------------------------------

ARTICLE 9.

   CHANGE IN CONTROL    6

9.1

   Effect of Change in Control    6

9.2

   Involuntary Termination    6

ARTICLE 10.

   PROTECTION AGAINST DILUTION    6

10.1

   Adjustments    6

10.2

   Dissolution or Liquidation    7

10.3

   Reorganizations    7

ARTICLE 11.

   AWARDS UNDER OTHER PLANS    7

ARTICLE 12.

   LIMITATION ON RIGHTS    7

12.1

   Retention Rights    7

12.2

   Stockholders’ Rights    7

12.3

   Regulatory Requirements    7

ARTICLE 13.

   WITHHOLDING TAXES    8

13.1

   General    8

13.2

   Share Withholding    8

ARTICLE 14.

   LIMITATION ON PAYMENTS    8

14.1

   Scope of Limitation    8

14.2

   Basic Rule    8

14.3

   Reduction of Payments    8

14.4

   Overpayments and Underpayments    9

14.5

   Related Corporations    9

ARTICLE 15.

   FUTURE OF THE PLAN    9

15.1

   Term of the Plan    9

15.2

   Amendment or Termination    9

15.3

   Stockholder Approval    10

ARTICLE 16.

   DEFINITIONS    10

 

ii



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The Plan was adopted by the Board on June 12, 2007. The purpose of the Plan is
to promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Employees to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees with exceptional
qualifications and (c) linking Employees s directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of Restricted Shares, Stock Units, or Options
(which shall be NSOs).

The Plan is designed to attract new employees and is intended to satisfy the
requirements of Nasdaq Marketplace Rule 4350.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, each member of the Committee shall
meet the following requirements:

(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;

(b) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(c) Any other requirements imposed by applicable law, regulations or rules.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan, (d) make all other decisions relating to the operation of the Plan and
(e) carry out any other duties delegated to it by the Board. The Committee may
adopt such rules or guidelines as it deems appropriate to implement the Plan.
The Committee’s determinations under the Plan shall be final and binding on all
persons.



--------------------------------------------------------------------------------

2.3 Committee for Non-Officer Grants. The Board may also appoint a secondary
committee of the Board, which shall be composed of one or more directors of the
Company who need not satisfy the requirements of Section 2.1. Such secondary
committee may administer the Plan with respect to Employees who are not
considered executive officers of the Company under section 16 of the Exchange
Act, may grant Awards under the Plan to such Employees and may determine all
features and conditions of such Awards. Within the limitations of this
Section 2.3, any reference in the Plan to the Committee shall include such
secondary committee.

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed (a) 400,000 plus (b) the
additional Common Shares described in Section 3.2. The number of Common Shares
that are subject to Awards outstanding at any time under the Plan shall not
exceed the number of Common Shares that then remain available for issuance under
the Plan. The limitations of this Section 3.1 shall be subject to adjustment
pursuant to Article 10.

3.2 Shares Returned to Reserve. If Options or Stock Units are forfeited or
terminate for any other reason before being exercised or settled, then the
Common Shares subject to such Options or Stock Units shall again become
available for issuance under the Plan. If Stock Units are settled, then only the
number of Common Shares (if any) actually issued in settlement of such Stock
Units shall reduce the number available under Section 3.1 and the balance shall
again become available for issuance under the Plan. If Restricted Shares or
Common Shares issued upon the exercise of Options are reacquired by the Company
pursuant to a forfeiture provision or for any other reason, then such Common
Shares shall again become available for issuance under the Plan.

3.3 Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Common Shares that may be issued
under the Plan, whether or not such dividend equivalents are converted into
Stock Units.

ARTICLE 4. ELIGIBILITY.

Only Employees shall be eligible for the grant of Restricted Shares, Stock
Units, or NSOs.

ARTICLE 5. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The provisions of
the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.

 

2



--------------------------------------------------------------------------------

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 10.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price shall in no event be less than 100% of
the Fair Market Value of a Common Share on the date of grant.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service.

5.5 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, reprice, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

5.6 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an executive officer of
the Company, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by section 13(k) of the Exchange
Act.

6.2 Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan.

6.3 Net Exercise. With the Committee’s consent, all or any part of the Exercise
Price may be paid by requesting that the Company withhold Common Shares that
otherwise would be issued in connection with the Option exercise. Such Common
Shares shall be valued at their Fair Market Value on the date when the Option is
exercised.

 

3



--------------------------------------------------------------------------------

6.4 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.

6.5 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws, regulations and rules.

ARTICLE 7. RESTRICTED SHARES.

7.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

7.2 Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, property, full-recourse promissory notes,
past services and future services. If the Participant is an executive officer of
the Company, he or she may pay for Restricted Shares with a promissory note only
to the extent permitted by section 13(k) of the Exchange Act. Within the
limitations of the Plan, the Committee may accept the cancellation of
outstanding options in return for the grant of Restricted Shares.

7.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events.

7.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

ARTICLE 8. STOCK UNITS.

8.1 Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

 

4



--------------------------------------------------------------------------------

8.2 Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

8.3 Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events.

8.4 Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents that are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach.

8.5 Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Common Shares or (c) any combination of
both, as determined by the Committee. The actual number of Stock Units eligible
for settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Common Shares over a series of trading days. Vested Stock
Units may be settled in a lump sum or in installments. The distribution may
occur or commence when all vesting conditions applicable to the Stock Units have
been satisfied or have lapsed, or it may be deferred to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Article 10.

8.6 Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

8.7 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 9. CHANGE IN CONTROL

9.1 Effect of Change in Control. In the event of any Change in Control, each
outstanding Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the Common Shares at the time subject to such Award and
may be exercised for any or all of those shares as fully-vested Common Shares.
However, an outstanding Award shall not so accelerate if and to the extent such
Award is, in connection with the Change in Control, either to be assumed by the
successor corporation (or parent thereof) or to be replaced with a comparable
Award for shares of the capital stock of the successor corporation (or parent
thereof). The determination of Award comparability shall be made by the Board of
Directors, and its determination shall be final, binding and conclusive.

9.2 Involuntary Termination. In addition, in the event that the Award is assumed
by the successor corporation (or parent thereof) and the Participant experiences
an Involuntary Termination within eighteen months following a Change in Control,
each outstanding Award shall automatically accelerate so that each such Award
shall, immediately prior to the effective date of the Involuntary Termination,
become fully exercisable for all of the Common Shares at the time subject to
such Award and may be exercised for any or all of those shares as fully-vested
Common Shares.

ARTICLE 10. PROTECTION AGAINST DILUTION.

10.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options, Restricted Shares and Stock Units available for
future Awards under Article 3;

(b) The number of Common Shares covered by each outstanding Option;

(c) The Exercise Price under each outstanding Option; or

(d) The number of Stock Units included in any prior Award that has not yet been
settled.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 10, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

 

6



--------------------------------------------------------------------------------

10.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

10.3 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding Awards by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
Awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding Awards or (e) settlement of the full value of the outstanding Awards
in cash or cash equivalents followed by cancellation of such Awards.

ARTICLE 11. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Common Shares issued in
settlement of Stock Units and shall, when issued, reduce the number of Common
Shares available under Article 3.

ARTICLE 12. LIMITATION ON RIGHTS.

12.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee. The
Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate the Service of any Employee at any time, with or without cause,
subject to applicable laws and a written employment agreement (if any).

12.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

12.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

 

7



--------------------------------------------------------------------------------

ARTICLE 13. WITHHOLDING TAXES.

13.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

13.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired. Such Common Shares shall be valued at their Fair Market Value on the
date when they are withheld or surrendered.

ARTICLE 14. LIMITATION ON PAYMENTS.

14.1 Scope of Limitation. This Article 14 shall apply to an Award only if:

(a) The independent auditors selected for this purpose by the Committee (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under section 4999 of the Code), will be greater after the
application of this Article 14 than it was before the application of this
Article 13; or

(b) The Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Article 14 (regardless of the after-tax value of such Award to the Participant).

If this Article 14 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.

14.2 Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 14, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.

14.3 Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her

 

8



--------------------------------------------------------------------------------

sole discretion, which and how much of the Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount) and shall advise the Company in writing of
his or her election within 10 days of receipt of notice. If no such election is
made by the Participant within such 10-day period, then the Company may elect
which and how much of the Payments shall be eliminated or reduced (as long as
after such election the aggregate present value of the Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election. For
purposes of this Article 16, present value shall be determined in accordance
with section 280G(d)(4) of the Code. All determinations made by the Auditors
under this Article 14 shall be binding upon the Company and the Participant and
shall be made within 60 days of the date when a Payment becomes payable or
transferable. As promptly as practicable following such determination and the
elections hereunder, the Company shall pay or transfer to or for the benefit of
the Participant such amounts as are then due to him or her under the Plan and
shall promptly pay or transfer to or for the benefit of the Participant in the
future such amounts as become due to him or her under the Plan.

14.4 Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant that he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

14.5 Related Corporations. For purposes of this Article 14, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with section 280G(d)(5) of the Code.

ARTICLE 15. FUTURE OF THE PLAN.

15.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of adoption. The Plan shall remain in effect until the earlier of
(a) the date the Plan is terminated under Section 15.2 or (b) the 10th
anniversary of the date the Board adopted the Plan.

15.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

9



--------------------------------------------------------------------------------

15.3 Stockholder Approval. Approval of the Company’s stockholders shall be
required only to the extent required by applicable laws, regulations or rules.

ARTICLE 16. DEFINITIONS.

16.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

16.2 “Award” means any award of an Option, a Restricted Share or a Stock Unit
under the Plan.

16.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

16.4 “Change in Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude(i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

 

10



--------------------------------------------------------------------------------

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

16.5 “Code” means the Internal Revenue Code of 1986, as amended.

16.6 “Committee” means a committee of the Board, as described in Article 2.

16.7 “Common Share” means one share of the common stock of the Company.

16.8 “Company” means Blue Coat Systems, Inc., a Delaware corporation.

16.9 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor.

16.10 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate who is newly hired as a employee by the Company, or
who is rehired following a bona fide period of interruption of employment,
including persons who become new employees of the Company, a Parent, a
Subsidiary or an Affiliate in connection with a merger or acquisition.

16.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

16.12 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.

16.13 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Such
determination shall be conclusive and binding on all persons.

16.14 “Involuntary Termination” means the termination of the Service of any
individual which occurs by reason of:

(a) such individual’s involuntary dismissal or discharge by the Company for
reasons other than Misconduct, or

(b) such individual’s voluntary resignation following (A) a change in his or her
position with the Company which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in bonus or incentive programs)
or (C) a relocation of such individual’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Company without the individual’s consent.

 

11



--------------------------------------------------------------------------------

16.15 “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Company (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Company (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of any
Optionee or Participant or other person in the Service of the Company (or any
Parent or Subsidiary).

16.16 “NSO” means a stock option not described in sections 422 or 423 of the
Code.

16.17 “Option” means an NSO granted under the Plan and entitling the holder to
purchase Common Shares.

16.18 “Optionee” means an individual or estate who holds an Option or SAR.

16.19 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

16.20 “Participant” means an individual or estate who holds an Award.

16.21 “Plan” means this Blue Coat Systems, Inc. 2007 New Employee Stock
Incentive Plan, as amended from time to time.

16.22 “Restricted Share” means a Common Share awarded under the Plan.

16.23 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

16.24 “Service” means service as an Employee or Consultant.

16.25 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

16.26 “Stock Unit” means a bookkeeping entry representing the equivalent of one
Common Share, as awarded under the Plan.

16.27 “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.

 

12



--------------------------------------------------------------------------------

16.28 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

13